Exhibit 10.36
 Fourth Amendment to Employment Agreement


This Fourth Amendment to Employment Agreement (the “Amendment”) is entered into
as of March 11, 2010 between OMP, Inc., a Delaware corporation (“the Company”)
and Steven R. Carlson (“Executive”).


Recitals:


Whereas, Executive and the Company are parties to an Employment Agreement
entered into as of March 1, 2005, as amended by the First Amendment to
Employment Agreement on or about August 6, 2007, Second Amendment to Employment
Agreement as of March 1, 2008 and Third Amendment to Employment Agreement as of
December 31, 2009 (collectively, the “Original Agreement”); and


Whereas, Executive and the Company wish to make certain changes to the Original
Agreement related to the treatment of certain of Executive’s options upon a
Change in Control (as defined in the Original Agreement) of the Company.


Agreement:


Now, Therefore, for due and valid consideration as set forth herein, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:


1. Defined Terms.  Unless otherwise defined, capitalized terms used in this
Amendment shall have the meanings assigned to them in the Original Agreement.


 
2. Change of Control.  Section 3.5 of the Original Agreement shall be amended by
addding the following sentence prior to the last sentence of Section 3.5:
 
 
“In addition, notwithstanding anything to the contrary contained in this
Agreement, the stock option or other agreements evidencing any options or other
equity instruments issued after January 1, 2009 pursuant to the 2005 Stock
Incentive Plan, as amended (or any successor plan, the “2005 Plan”), in the case
of a Change in Control where the consideration being paid is solely in cash, all
such options or other equity instruments shall fully vest and, in the case of
any outstanding options, shall be exercisable immediately prior to such Change
in Control regardless of Executive’s continued employment status. In the case of
any Change in Control where the consideration is stock or a combination of stock
and cash, the vesting, acceleration and exercisability provisions of the
existing agreements evidencing and options or other equity instruments shall
continue to govern.  Nothing herein shall effect the acceleration provisions of
any options granted to Executive under (i) any predecessor plan to the 2005 Plan
or (ii) the 2005 Plan prior to January 1, 2009.”
 

-  -
 
 

--------------------------------------------------------------------------------

 

 


 
3. Remaining Agreement.  Except as set forth in this Amendment, the Original
Agreement shall remain in full force and effect without alteration or amendment.




 

 
OMP, Inc.
 
 
 
By:  /s/ RONALD P. BADIE
             Ronald P. Badie,
             Chairman, Compensation Committee
 
 
 
/s/ STEVEN R. CARLSON
     Steven R. Carlson
   




-  -
 
 

--------------------------------------------------------------------------------

 
